Case 2:15-cv-06633-CAS-SS Document 408-36 Filed 04/10/19 Page 1 of 13 Page ID
                                 #:10313




                       EXHIBIT II
 Case 2:15-cv-06633-CAS-SS   Document
        Case 1:16-cr-00746-PKC        408-36
                                Document 336 Filed
                                             Filed 04/10/19
                                                   03/14/18 Page
                                                            Page 21 of
                                                                    of 13        1394
                                                                       230 Page ID
      I2K5ber1                      #:10314

 1    UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
 2    ------------------------------x


 3    UNITED STATES OF AMERICA,                       New York, N.Y.

 4                 v.                                 16 Cr. 0746(PKC)

 5    DAVID BERGSTEIN,

 6                      Defendant.

 7    ------------------------------x
                                                      February 20, 2018
 8                                                    10:15 a.m.
      Before:
 9
                               HON. P. KEVIN CASTEL,
10
                                                      District Judge
11
                                     APPEARANCES
12
      GEOFFREY S. BERMAN
13         Interim United States Attorney for the
           Southern District of New York
14    BY:  EDWARD IMPERATORE
           ROBERT ALLEN
15         ELISHA KOBRE
                Assistant United States Attorneys
16
      BIENERT, MILLER & KATZMAN, PLC
17         Attorneys for Defendant
      BY:  THOMAS H. BIENERT, JR.
18         ANTHONY R. BISCONTI

19    SATTERLEE STEPHENS LLP
           Attorneys for Defendant
20    BY: ANDREW L. FISH

21               - also present -

22    Ellie Sheinwald, U.S. Paralegal Specialist
      Sarah Emmerick, U.S. Paralegal Specialist
23    Caroline Howland, Defense Paralegal Specialist

24    SA Shannon Bieniek, FBI

25


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300



                                                                              WF0018280
 Case 2:15-cv-06633-CAS-SS   Document
        Case 1:16-cr-00746-PKC        408-36
                               Document      Filed 03/14/18
                                         336 Filed 04/10/19 Page
                                                            Page 11
                                                                 3 ofof13        1404
                                                                        230Page ID
      I2K5ber1                     A.#:10315
                                       Hallac - direct

 1    A.   Zero.

 2    Q.   Is Weston still in business today?

 3    A.   No, sir.

 4    Q.   Mr. Hallac, did you commit any crimes when you were working

 5    at Weston?

 6    A.   Yes,    I did.

 7    Q.   We will talk about this in more detail later but, generally

 8    speaking, what did you do?

 9    A.   Well, I kept my investors from knowing the truth about some

10    of the investments we were making.         It started with my making a

11    transaction with a Fund.com who actually purchased part of

12    Weston Capital.         It was basically being run by a fellow called

13    Jason Galanis.        Jason Galanis was involved with the SEC and was

14    not supposed to manage any public companies.           I did not tell my

15    investors that he was the main partner of Fund.com, I just told

16    them that we made the transaction.         That was one of the first

17    things that happened.

18                 Another thing that happened was we made a deal with

19    Mr. Galanis and Gerova.         My clients knew about it but they

20    never knew about Mr. Galanis's existence in Gerova.

21                 Another instance is we actually made a loan to one of

22    Mr. Bergstein's companies called Arius Libra which was made

23    from P2 without the knowledge of our investors.

24                 Also, there was a company through TT that I controlled

25    and some monies were transferred to that company for my


                            SOUTHERN DISTRICT REPORTERS, P.C.
                                      (212) 805-0300



                                                                              WF0018290
 Case 2:15-cv-06633-CAS-SS   Document
        Case 1:16-cr-00746-PKC        408-36
                               Document      Filed 03/14/18
                                         336 Filed 04/10/19 Page
                                                            Page 12
                                                                 4 ofof13        1405
                                                                        230Page ID
      I2K5ber1                     A.#:10316
                                       Hallac - direct

 1    personal use.

 2               The last thing that I'm aware of is the fact that we

 3    got involved with a public company, Mr. Bergstein wanted to be

 4    financed/guaranteed.        We were not in a position to have a large

 5    enough balance sheet at the time.         He created a balance sheet,

 6    sent it over by e-mail, told me to send it to the attorney

 7    representing him and the transactions.

 8    Q.   Let's break some of that down.

 9               So, Mr. Hallac, did you cause the P2 fund to do things

10    that were prohibited by its offering memorandum?

11    A.   Yes, sir.

12    Q.   Did you then take steps to hide those actions from the P2

13    funds investors?

14    A.   Yes, we did.

15    Q.   Did you also cause the TT Fund to do things that were

16    prohibited by its offering memorandum?

17    A.   Yes, sir.

18    Q.   And, did you take steps to hide those actions from the TT

19    funds'   investors as well?

20    A.   Yes, sir.    We did.

21    Q.   Did you take money from the Weston fund that you should not

22    have taken?

23    A.   Yes, sir.

24    Q.   And, did you commit any crimes with respect to a fund

25    called Partners III?


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300



                                                                              WF0018291
 Case 2:15-cv-06633-CAS-SS   Document
        Case 1:16-cr-00746-PKC        408-36
                               Document      Filed 03/14/18
                                         336 Filed 04/10/19 Page
                                                            Page 74
                                                                 5 ofof13        1467
                                                                        230Page ID
      I2K5ber3                     A.#:10317
                                       Hallac - direct

 1    updated request?

 2    A.   Yes, sir.

 3    Q.   Okay.Ms. Sheinwald, we can take this down.

 4                Now, did Mr. Wellner tell you that he was going to

 5    travel to California around the time of this e-mail which,

 6    again, was dated April 24th, 2012?

 7    A.   Yes.    He told me he was going to be doing that.

 8    Q.   Did Mr. Wellner tell you the purpose of this trip to

 9    California?

10    A.   Yes.    He told me he wanted to speak with Mr. Bergstein

11    alone.

12    Q.   And did you meet with Mr. Wellner after he returned from

13    California?

14    A.   Yes,   I did.    He came to the New York office.

15    Q.   And, again, where in New York is your office or was your

16    office?

17    A.   It was on Third Avenue and 48th Street.

18    Q.   Approximately when did that meeting take place?

19    A.   Somewhere around May 17th, 18th.         Around that time.

20    Q.   And what, if anything, did Mr. Wellner give you during that

21    meeting?

22    A.   He gave me two documents; one was a note for $8 million

23    between Swartz IP and Arius Libra, and upon looking at it I

24    asked Keith what is this.        He said, well, ask Bergstein and

25    walked away.


                           SOUTHERN DISTRICT REPORTERS, P.C.
                                     (212) 805-0300



                                                                              WF0018353
 Case 2:15-cv-06633-CAS-SS   Document
        Case 1:16-cr-00746-PKC        408-36
                               Document      Filed 03/14/18
                                         336 Filed 04/10/19 Page
                                                            Page 77
                                                                 6 ofof13        1470
                                                                        230Page ID
      I2K5ber3                     A.#:10318
                                       Hallac - direct

 1    Q.   What was your reaction?

 2    A.   I was pretty upset.

 3    Q.   Why were you upset?

 4    A.   Because all of a sudden there is a new note here floating

 5    around the world that never existed before.

 6    Q.   And what do you mean it never existed before?

 7    A.   That that note was never seen by anyone of Weston Capital.

 8    This was a note that was probably done much later than August

 9    the 3rd.

10    Q.   So let's talk about August the 3rd, 2011.           Did you even

11    know that Swartz IP existed on August 3rd, 2011?

12    A.   No, I did not.

13    Q.   And, by the way,    I think you had said the year was -- did

14    you say the year was 2011 or 2012 when you got this document?

15    A.   No, 2012.     I'm sorry if I said '11.

16    Q.   August 3rd, 2011; did you even know that Swartz IP existed

17    at that time?

18    A.   No, I didn't.

19    Q.   And, to be clear, was there a loan from Swartz IP to

20    Arius Libra for $8 million on August 3rd, 2011?

21    A.   No, there was none.

22    Q.   Is this a real or fake document?

23    A.   This is a fake document.

24    Q.   So, the first paragraph says:        For value received,

25    Arius Libra,     Inc., promises to pay to the order of Swartz IP


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300



                                                                              WF0018356
 Case 2:15-cv-06633-CAS-SS
       Case 1:16-cr-00746-PKCDocument 408-36
                               Document      Filed03/14/18
                                        336 Filed  04/10/19 Page
                                                             Page101               1494
                                                                  7 ofof13230Page ID
      I2K5ber3                     A.#:10319
                                       Hallac - direct

 1    Q.    And, did you have an understanding of how that $4.4 million

 2    was going to be funded?

 3    A.    Well, it was going to be funded temporarily from the money

 4    that was in Swartz IP.

 5    Q.    Was that money from Wimbledon TT?

 6    A.    And that money was from Wimbledon TT, yes.

 7    Q.    You can take that down, Ms. Sheinwald.

 8                Mr. Hallac, was using Wimbledon TT money to pay back

 9    the P2 loan and a fund Pineboard consistent with a notional

10    investment in the Tewksbury Fund?

11    A.    No, sir.    It was not.

12    Q.    Why not?

13    A.    None of our -- first of all, none of our clients knew about

14    it.    As far as being a notional investment, this was not a

15    notional investment.       Giving money though Pineboard was not a

16    notional investment.       The only way you have a notional

17    investment in Tewksbury is if you have a direct line between

18    theirself through a bank to the actual assets and the returns.

19    Q.    Mr. Hallac, did you ultimately enter into the transaction

20    that Mr. Bergstein had proposed with Swartz IP?

21    A.    Yes, sir.

22    Q.    And, did Mr. Bergstein agree to the side letter that we

23    just saw?

24    A.    Yes, sir.

25    Q.    Ms. Sheinwald, can you please publish Government Exhibit


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300



                                                                                WF0018380
 Case 2:15-cv-06633-CAS-SS
       Case 1:16-cr-00746-PKCDocument 408-36
                               Document      Filed03/14/18
                                        336 Filed  04/10/19 Page
                                                             Page104               1497
                                                                  8 ofof13230Page ID
      I2K5ber3                     A.#:10320
                                       Hallac - direct

 1    would get fees of any kind for arranging the Swartz IP

 2    transaction?

 3    A.   No, sir.

 4    Q.   Did Mr. Bergstein ever tell you that he was going to use

 5    any of the TT money for personal purposes?

 6    A.   No, sir.

 7    Q.   Did Mr. Bergstein ever tell you that Kia Jam, or any of Kia

 8    Jam's companies would be receiving any of the TT money?

 9    A.   No, sir.

10    Q.   If Mr. Bergstein or Mr. Jam were to have received -- sorry

11    if Mr. Bergstein were to have told you that he was going to

12    receive some of IT's money himself, would that be something you

13    would have wanted to know?

14    A.   Absolutely.

15    Q.   Why?

16    A.   Because we wouldn't have been able to do the transaction

17    and I - - it was completely and totally illegal.

18    Q.   Is the same thing true with Mr. Jam?

19    A.   Absolutely.

20                MR. ALLEN:    Your Honor, this may be a point to break

21    for lunch.      I am about to change subjects.        Or,   I can keep

22    going.

23                THE COURT:    Ladies and gentlemen, I think it's a good

24    time for our lunch break, so let's take our lunch break.

25                Remember, please do not discuss the case and keep an


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300



                                                                                WF0018383
 Case 2:15-cv-06633-CAS-SS
       Case 1:16-cr-00746-PKCDocument 408-36
                               Document      Filed03/14/18
                                        336 Filed  04/10/19 Page
                                                             Page107               1500
                                                                  9 ofof13230Page ID
      I2KPBER4                      #:10321- Direct
                                   Hallac


 1                         A F T E R N 0 0 N     S E S S I 0 N

 2                                     2:17P.M.

 3                (Trial resumed;    jury not present)

 4                THE COURT:     Please remain standing.       I'm almost done

 5    on the deposition designations.          I have a lot of stickies.

 6                (Jury present)

 7                All right.     Please be seated.

 8                Mr. Allen, you may continue.

 9    BY MR. ALLEN:

10    Q.   All right.      Ms. Sheinwald, would you please publish

11    Government Exhibit 3.

12                Mr. Hallac, does this exhibit show a basic outline of

13    the transaction between Swartz IP and Wimbleton TT?

14    A.   Yes, sir, it does.

15    Q.   And did you plead guilty to any crimes in connection with

16    this transaction?

17    A.   Yes,   I did.

18    Q.   Based on the offering memorandum for Wimbleton TT, how was

19    Wimbleton IT's money supposed to be invested?

20    A.   Among other things, it was to be invested in a notional

21    fashion with the traders.

22    Q.   The traders in what?

23    A.   In that fund.

24    Q.   What fund?

25    A.   The Wimbleton TT fund.


                           SOUTHERN DISTRICT REPORTERS, P.C.
                                     (212) 805-0300



                                                                                WF0018386
 Case 2:15-cv-06633-CAS-SS   Document
        Case 1:16-cr-00746-PKC        408-36
                               Document       Filed 03/14/18
                                         336 Filed  04/10/19 Page
                                                             Page 111
                                                                  10 ofof13        1504
                                                                          230Page ID
       I2KPBER4                       #:10322- Direct
                                   Hallac


 1    A.      Yes.

 2     Q.     Ms. Sheinwald, can you please go back to Government

 3    Exhibit 3.

 4                    Now, Mr. Hallac, was the agreement with Swartz IP in

 5     the best interests of Wimbleton TT's investors?

 6    A.      No, sir.

 7     Q.     Why not?

 8    A.      We redeemed out of an amazing manager that a lot of people

 9     wanted to be in, and we put it in with an organization or an

10     entity that we had no understanding whether it had any money or

11     not.

12     Q.     Did you believe that it was wrong to enter into the Swartz

13     IP transaction when you did it in November of 2011?

14                    MR. BIENERT:     Objection, relevance, your Honor.

15                    THE COURT:     Overruled.

16    A.      Yes, sir.

17     Q.     You did believe it was wrong?

18    A.      Absolutely.

19     Q.     Okay.     And as part of that Swartz IP transaction, was any

20    money transferred to another Weston fund?

21    A.      Yes.

22     Q.     And how much money was transferred and to what fund?

23    A.      Three million and $25 -- $25,000 were transferred from

24     Swartz IP to the Partners fund.

25     Q.     Why was that $3 million transferred to the Partners 2 fund?


                            SOUTHERN DISTRICT REPORTERS, P.C.
                                      (212) 805-0300



                                                                                WF0018390
 Case 2:15-cv-06633-CAS-SS   Document
        Case 1:16-cr-00746-PKC        408-36
                               Document       Filed 03/14/18
                                         336 Filed  04/10/19 Page
                                                             Page 112
                                                                  11 ofof13        1505
                                                                          230Page ID
       I2KPBER4                       #:10323- Direct
                                   Hallac


 1    A.    I had asked for it to be done when we did the side letter;

 2     so that P2 could receive some money.

 3     Q.   And what was P2 going to do with that money?

 4    A.    It was going to go to investors.

 5     Q.   Did it have any connection to the P2 loan?

 6    A.    It is, in fact, repaying 3 million of that loan.

 7     Q.   And was that use of money from Wimbleton TT consistent or

 8     inconsistent with your fiduciary duties as an investment

 9     advisor?

10    A.    No, they were totally inconsistent.          I did not do the right

11     thing.

12     Q.   Did it create a conflict of interest?

13    A.    Yes, it did.

14     Q.   Could you please explain that conflict of interest?

15    A.    I was taking money from one fund with certain types of

16     shareholders, and transferring it to another fund with

17    different shareholders.

18     Q.   And did you ever disclose the payment that was made from TT

19     to Partners 2 to investors in either of those funds?

20    A.    No, I did not.

21     Q.   Did you or Mr. Wellner disclose the agreement with Swartz

22     IP to investors in the Wimbleton TT fund before or around the

23     time that you entered into that transaction?

24    A.    No, we did not.

25     Q.   Why didn't you disclose it?


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300



                                                                                WF0018391
 Case 2:15-cv-06633-CAS-SS   Document
        Case 1:16-cr-00746-PKC        408-36
                               Document       Filed 03/14/18
                                         336 Filed  04/10/19 Page
                                                             Page 113
                                                                  12 ofof13        1506
                                                                          230Page ID
       I2KPBER4                       #:10324- Direct
                                   Hallac


 1    A.    We were just not disclosing it because they would have

 2     turned it all down; so we were not able to do so.

 3     Q.   When you say they would have turned it all down, who are

 4    you referring to?

 5    A.    The investors in P2.

 6     Q.   What about the investors in TT?

 7    A.    Well, the investors in TT were totally             they were not

 8     told about it; so they were -- you know, they were totally

 9     upset.

10     Q.   And how do you think the investors in TT would have reacted

11     if you had told them about the Swartz IP transaction?

12    A.    Well, they wouldn't have been happy, especially that we

13     were using their money to make payments on other things.

14     Q.   Did you believe it was wrong not to disclose the Swartz IP

15     transaction to your investors?

16                 MR. BIENERT:     Objection, relevance, your Honor.

17                 THE COURT:     Overruled.

18    A.    Yes, sir; I do.

19     Q.   Did you have any discussions with Mr. Bergstein about

20     whether to disclose the Swartz IP transaction to investors?

21    A.    Yes.

22     Q.   What did you say?

23    A.    That we couldn't disclose it.

24     Q.   What did Mr. Bergstein say in response?

25    A.    Not -- you know, not to worry, not to do it because it


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300



                                                                                WF0018392
 Case 2:15-cv-06633-CAS-SS   Document
        Case 1:16-cr-00746-PKC        408-36
                               Document       Filed 03/14/18
                                         336 Filed  04/10/19 Page
                                                             Page 131
                                                                  13 ofof13        1524
                                                                          230Page ID
       I2KPBER4                       #:10325- Direct
                                   Hallac


 1    A.    It was, I think, in early December of 2011.

 2     Q.   Who transferred the money from Swartz IP to Purplebox?

 3    A.    I'm assuming somebody at Mr. Bergstein's office or himself.

 4     Q.   Ms. Sheinwald, could you please publish Government

 5    Exhibit 182.

 6                Now, Mr. Hallac, this is an e-mail from Dawn Berbes --

 7    Berbes or Berbes?

 8    A.    Berbes.

 9     Q.   This is an e-mail from Dawn Berbes to David Bergstein with

10    you copied, and in the e-mail Ms. Berbes says:              "Hi, David.

11    Please find attached the wire instructions for Purplebox.                 Let

12    me know if you need anything else."           And the date of the e-mail

13     is December 7th, 2011.       What do you understand Mrs. Berbes to

14    be doing in this e-mail?

15    A.    She was responding to an e-mail from Mr. Bergstein asking

16     for the wire instructions of Purplebox.

17     Q.   And who is she sending those wire instructions to?

18    A.    Mr. Bergstein.

19     Q.   How much money was ultimately received by Purplebox?

20    A.    Actually,   750,000.

21     Q.   And what did you do with the money when you got it?

22    A.    In early January, 240,000 was transferred to my personal

23     account; 120,000 was transferred to Jeffrey's account; 120,000

24     to Keith Wellner's account; and 250,000 to Weston Capital's

25     account.


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300



                                                                                WF0018410
